Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 1 of 15 Page ID #:309




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9

10        ROSANNA STEWART
                                                    Case No. 2:19-cv-09292-MRW
11                        Plaintiff,
12               v.                                  STIPULATED PROTECTIVE
                                                     ORDER
13        INTERNATIONAL COSMETICS
          AND PERFUMES, INC., et al.                 (MRW VERSION 4/19)
14
                          Defendant.                ‫ ܈‬Check if submitted without
15
                                                    material modifications to MRW form
16

17

18   1.      INTRODUCTION

19           1.1          PURPOSES AND LIMITATIONS

20           Discovery in this action is likely to involve production of confidential,

21   proprietary, or private information for which special protection from public

22   disclosure and from use for any purpose other than prosecuting this litigation may

23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

24   enter the following Stipulated Protective Order. The parties acknowledge that this

25   Order does not confer blanket protections on all disclosures or responses to

26   discovery and that the protection it affords from public disclosure and use extends

27   only to the limited information or items that are entitled to confidential treatment

28   under the applicable legal principles. The parties further acknowledge, as set forth

     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 2 of 15 Page ID #:310




 1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3   procedures that must be followed and the standards that will be applied when a party
 4   seeks permission from the court to file material under seal.
 5           1.2      GOOD CAUSE STATEMENT
 6           Good cause exists to enter the Order, as this case involves allegations of
 7   employment discrimination. Plaintiff alleges (1) harassment based on age, (2)
 8   discrimination based on age, (3) failure to prevent harassment and discrimination
 9   based on age, (4) discrimination based on disability, (5) failure to prevent
10   discrimination based on disability, (6) failure to make reasonable accommodation,
11   (7) failure to engage in the interactive process, (8) retaliation, (9) intentional
12   infliction of emotional distress, and (10) wrongful termination in violation of public
13   policy. To that end, the parties anticipate that they will request the production of,
14   and ICP, Plaintiff, and other non-parties will produce: 1) confidential and/or
15   proprietary information 1 related to ICP’s business model and strategies, and 2)
16   highly sensitive employee personnel and medical records.
17

18   2.      DEFINITIONS
19           2.1      Action: Rosanna Stewart v. International Cosmetics and Perfumes, Inc.,
20   et al., 19-09292 (C.D. Cal)
21           2.2      Challenging Party: a Party or Non-Party that challenges the
22   designation of information or items under this Order.
23

24
     1
       Confidential and/or proprietary material is information that, if disclosed, could
25   adversely affect business, commercial, financial, or personal interests, or be
26   reasonably likely to pose a risk of significant harm to the producing party's
     competitive or financial position. It also includes trade secrets or other
27   commercially sensitive, confidential research, development, or commercial
28   information, or highly sensitive or personal financial or medical information.
                                                  2
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 3 of 15 Page ID #:311




 1           2.3      “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for
 3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 4   the Good Cause Statement.
 5           2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7           2.5      Designating Party: a Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as
 9   “CONFIDENTIAL.”
10           2.6      Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter.
14           2.7      Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17           2.8      House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20           2.9      Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22           2.10 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action and
24   have appeared in this Action on behalf of that party or are affiliated with a law firm
25   which has appeared on behalf of that party, and includes support staff.
26

27
28
                                                   3
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 4 of 15 Page ID #:312




 1           2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6           2.13 Professional Vendors: persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10           2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12           2.15 Receiving Party: a Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14

15   3.      SCOPE
16           The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.
21           Any use of Protected Material at trial will be governed by the orders of the
22   trial judge. This Order does not govern the use of Protected Material at trial.
23

24   4.      DURATION
25   Even after final disposition of this litigation, the confidentiality obligations imposed
26   by this Order will remain in effect until a Designating Party agrees otherwise in
27   writing or a court order otherwise directs. Final disposition will be deemed to be the
28
                                                  4
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 5 of 15 Page ID #:313




 1   later of (1) dismissal of all claims and defenses in this Action, with or without
 2   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 3   appeals, rehearings, remands, trials, or reviews of this Action, including the time
 4   limits for filing any motions or applications for extension of time pursuant to
 5   applicable law.
 6   5.      DESIGNATING PROTECTED MATERIAL
 7           5.1      Exercise of Restraint and Care in Designating Material for Protection.
 8   Each Party or Non-Party that designates information or items for protection under
 9   this Order must take care to limit any such designation to specific material that
10   qualifies under the appropriate standards. The Designating Party must designate for
11   protection only those parts of material, documents, items, or oral or written
12   communications that qualify so that other portions of the material, documents,
13   items, or communications for which protection is not warranted are not swept
14   unjustifiably within the ambit of this Order.
15           Mass, indiscriminate, or routinized designations are prohibited. Designations
16   that are shown to be clearly unjustified or that have been made for an improper
17   purpose (e.g., to unnecessarily encumber the case development process or to impose
18   unnecessary expenses and burdens on other parties) may expose the Designating
19   Party to sanctions.
20           If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection, that Designating Party must
22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
23           5.2      Manner and Timing of Designations. Except as otherwise provided in
24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26   under this Order must be clearly so designated before the material is disclosed or
27   produced.
28
                                                   5
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 6 of 15 Page ID #:314




 1           Designation in conformity with this Order requires:
 2           (a) for information in documentary form (e.g., paper or electronic documents,
 3   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 4   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 5   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 6   portion or portions of the material on a page qualifies for protection, the Producing
 7   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8   markings in the margins).
 9                    A Party or Non-Party that makes original documents available for
10   inspection need not designate them for protection until after the inspecting Party has
11   indicated which documents it would like copied and produced. During the
12   inspection and before the designation, all of the material made available for
13   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
14   identified the documents it wants copied and produced, the Producing Party must
15   determine which documents, or portions thereof, qualify for protection under this
16   Order. Then, before producing the specified documents, the Producing Party must
17   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
18   If only a portion or portions of the material on a page qualifies for protection, the
19   Producing Party also must clearly identify the protected portion(s) (e.g., by making
20   appropriate markings in the margins).
21           (b) for testimony given in depositions that the Designating Party identify the
22   Disclosure or Discovery Material on the record, before the close of the deposition all
23   protected testimony.
24           (c) for information produced in some form other than documentary and for
25   any other tangible items, that the Producing Party affix in a prominent place on the
26   exterior of the container or containers in which the information is stored the legend
27   “CONFIDENTIAL.” If only a portion or portions of the information warrants
28
                                                  6
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 7 of 15 Page ID #:315




 1   protection, the Producing Party, to the extent practicable, will identify the protected
 2   portion(s).
 3             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such material.
 6   Upon timely correction of a designation, the Receiving Party must make reasonable
 7   efforts to assure that the material is treated in accordance with the provisions of this
 8   Order.
 9

10   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
11             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14             6.2    Meet and Confer. The Challenging Party will initiate the dispute
15   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
16   et seq.
17             6.3    The burden of persuasion in any such challenge proceeding will be on
18   the Designating Party. Frivolous challenges, and those made for an improper
19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
20   parties) may expose the Challenging Party to sanctions. Unless the Designating
21   Party has waived or withdrawn the confidentiality designation, all parties will
22   continue to afford the material in question the level of protection to which it is
23   entitled under the Producing Party’s designation until the Court rules on the
24   challenge.
25

26

27
28
                                                   7
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 8 of 15 Page ID #:316




 1   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 2           7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, a
 7   Receiving Party must comply with the provisions of section 13 below (FINAL
 8   DISPOSITION).
 9           Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                 (b) the officers, directors, and employees (including House Counsel) of
20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
21                 (c) Experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                 (d) the Court and its personnel;
25                 (e) court reporters and their staff;
26

27
28
                                                      8
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 9 of 15 Page ID #:317




 1                (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6                (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 9   will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone except
14   as permitted under this Stipulated Protective Order; and
15                (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17

18   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19   IN OTHER LITIGATION
20           If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23                (a) promptly notify in writing the Designating Party. Such notification
24   will include a copy of the subpoena or court order;
25                (b) promptly notify in writing the party who caused the subpoena or order
26   to issue in the other litigation that some or all of the material covered by the
27
28
                                                   9
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 10 of 15 Page ID #:318




 1   subpoena or order is subject to this Protective Order. Such notification will include
 2   a copy of this Stipulated Protective Order; and
 3                (c) cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected.
 5           If the Designating Party timely seeks a protective order, the Party served with
 6   the subpoena or court order will not produce any information designated in this
 7   action as “CONFIDENTIAL” before a determination by the court from which the
 8   subpoena or order issued, unless the Party has obtained the Designating Party’s
 9   permission. The Designating Party will bear the burden and expense of seeking
10   protection in that court of its confidential material and nothing in these provisions
11   should be construed as authorizing or encouraging a Receiving Party in this Action
12   to disobey a lawful directive from another court.
13

14   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15   PRODUCED IN THIS LITIGATION
16                (a) The terms of this Order are applicable to information produced by a
17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18   produced by Non-Parties in connection with this litigation is protected by the
19   remedies and relief provided by this Order. Nothing in these provisions should be
20   construed as prohibiting a Non-Party from seeking additional protections.
21                (b) In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party will:
25                    (1) promptly notify in writing the Requesting Party and the Non-Party
26   that some or all of the information requested is subject to a confidentiality
27   agreement with a Non-Party;
28
                                                   10
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 11 of 15 Page ID #:319




 1                    (2) promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                    (3) make the information requested available for inspection by the
 5   Non-Party, if requested.
 6                (c) If the Non-Party fails to seek a protective order from this court within
 7   14 days of receiving the notice and accompanying information, the Receiving Party
 8   may produce the Non-Party’s confidential information responsive to the discovery
 9   request. If the Non-Party timely seeks a protective order, the Receiving Party will
10   not produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party will bear the burden and expense
13   of seeking protection in this court of its Protected Material.
14

15   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21   persons to whom unauthorized disclosures were made of all the terms of this Order,
22   and (d) request such person or persons to execute the “Acknowledgment and
23   Agreement to Be Bound” that is attached hereto as Exhibit A.
24

25   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26   PROTECTED MATERIAL
27
28
                                                  11
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 12 of 15 Page ID #:320




 1           When a Producing Party gives notice to Receiving Parties that certain
 2   inadvertently produced material is subject to a claim of privilege or other protection,
 3   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 4   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 5   procedure may be established in an e-discovery order that provides for production
 6   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 7   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 8   communication or information covered by the attorney-client privilege or work
 9   product protection, the parties may incorporate their agreement in the stipulated
10   protective order submitted to the court.
11

12   12.     MISCELLANEOUS
13           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
14   person to seek its modification by the Court in the future.
15           12.2 Right to Assert Other Objections. By stipulating to the entry of this
16   Protective Order no Party waives any right it otherwise would have to object to
17   disclosing or producing any information or item on any ground not addressed in this
18   Stipulated Protective Order. Similarly, no Party waives any right to object on any
19   ground to use in evidence of any of the material covered by this Protective Order.
20           12.3 Filing Protected Material. A Party that seeks to file under seal any
21   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
22   only be filed under seal pursuant to a court order authorizing the sealing of the
23   specific Protected Material at issue. If a Party's request to file Protected Material
24   under seal is denied by the court, then the Receiving Party may file the information
25   in the public record unless otherwise instructed by the court.
26

27   13.     FINAL DISPOSITION
28
                                                12
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 13 of 15 Page ID #:321




 1           After the final disposition of this Action, as defined in paragraph 4, within 60
 2   days of a written request by the Designating Party, each Receiving Party must return
 3   all Protected Material to the Producing Party or destroy such material. As used in
 4   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5   summaries, and any other format reproducing or capturing any of the Protected
 6   Material. Whether the Protected Material is returned or destroyed, the Receiving
 7   Party must submit a written certification to the Producing Party (and, if not the same
 8   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 9   (by category, where appropriate) all the Protected Material that was returned or
10   destroyed and (2) affirms that the Receiving Party has not retained any copies,
11   abstracts, compilations, summaries or any other format reproducing or capturing any
12   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
13   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
14   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
15   reports, attorney work product, and consultant and expert work product, even if such
16   materials contain Protected Material. Any such archival copies that contain or
17   constitute Protected Material remain subject to this Protective Order as set forth in
18   Section 4 (DURATION).
19

20

21

22

23

24

25

26

27
28
                                                 13
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 14 of 15 Page ID #:322




 1   14.     Any willful violation of this Order may be punished by civil or criminal
 2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 3   authorities, or other appropriate action at the discretion of the Court.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: 5/13/2020                               /s/Dalia Khalili
                                                 Attorneys for Plaintiff
 8

 9

10   DATED: 5/13/2020                               /s/Kate MacLeman
                                                 Attorneys for Defendant
11

12

13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14

15

16   DATED:_______________
            May 15, 2020                         ______                ________________
                                                 HON. MICHAEL R. WILNER
17                                               United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27
28
                                                14
     ACTIVE/102460373.1
Case 2:19-cv-09292-MRW Document 27 Filed 05/15/20 Page 15 of 15 Page ID #:323




 1                                          EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4           I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of
 8   ___________ [insert case name and number]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [full
18   name] of _______________________________________ [full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                 15
     ACTIVE/102460373.1
